                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LENNY GASTON,                                     )
                                                  )
               Plaintiff,                         )      No. 17-cv-01798
                                                  )
      v.                                          )
                                                  )      Judge Edmond E. Chang
ALLISON BEATTY, PATTI                             )
MCDOUGALL, DR. JOHN MAY, and                      )
ARMOR CORRECTIONAL HEALTH                         )
SERVICES, INC.,                                   )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

      Lenny Gaston brings this civil-rights lawsuit, 42 U.S.C. § 1983, for inadequate

medical treatment of his kidney condition during his detention at Lake County Jail.1

R. 33, Am. Compl.2 The Defendants are Armor Correctional Health Services, Inc., a

private corporation that provides medical services at the Jail, as well as three Armor

employees—Nurse         Practitioner    Patti   McDougall,     Doctor   John    May,        and

Administrator Allison Beatty. All of them have moved for summary judgment. R. 59.

For the reasons explained below, the motion is granted in its entirety.

                                       I. Background

      The facts narrated here are undisputed unless otherwise noted, and when

disputed, the evidence is viewed in Gaston’s favor and gives him all reasonable

inferences. When Gaston first arrived at Lake County Jail in January 2015, he felt



      1This   Court has subject matter jurisdiction over the case under 28 U.S.C. § 1331.
      2Citations  to the record are noted as “R.” followed by the docket number.
fine. R. 61, DSOF ¶¶ 1, 11.3 But a few months later, he began to experience back pain

and stinging urination. R. 74, PSOF ¶ 60; R. 61-1, DSOF, Exh. A, Gaston Dep. Tr. at

29:2-24, 30:9-10.

       Over the course of the next year and a half, in a variety of visits, Gaston met

with healthcare providers at the Jail. For instance, he had regular checkups roughly

every three months with Dr. Eric Mizuno (and later with Physician’s Assistant

Miteshkumar Modi) at the Jail’s Chronic Care Clinic. DSOF ¶¶ 6, 42, 52; R. 62,

DSOF, Exh. B, Gaston Patient History at 8-26 (sealed).4 In addition, Gaston was also

allowed to request medical sick-call visits for more specific health issues that cropped

up. DSOF ¶ 12.

       The exact process for requesting sick-call visits is not entirely clear from the

record, but it appears to have involved at least the following steps. First, a patient

would obtain a blank medical-complaint form from a box, describe his symptoms on

the form, and then put the completed form into a different locked box. Gaston Dep.

Tr. at 31:21-24, 32:1-7. At some point, the nursing staff would review completed sick-

call request forms. DSOF ¶ 14. Afterwards, the patient would be called down to the

nurses’ “pod” area (that is, their work area) for an in-person evaluation by a nurse.

Id. ¶ 44. Some issues would be resolved by the nurses, but more complicated issues




       3Citationsto the parties’ Local Rule 56.1 Statements of Fact are identified as follows:
“DSOF” for the Defendants’ Statement of Facts [R. 61], “Pl.’s Resp. DSOF” for Gaston’s
response to the Defendants’ Statement of Facts [R. 74], “PSOF” for Gaston’s Statement of
Additional Facts [R.74], and “Defs.’ Resp. PSOF” for the Defendants’ response to Gaston’s
Statement of Additional Facts [R. 76].
       4Although the Opinion cites to sealed filings, the information revealed in the Opinion

does not meet the strict standards for sealing in the Seventh Circuit.

                                              2
would be elevated to Nurse Practitioner McDougall. Id. McDougall, in turn, could

elevate concerns to a physician or physician’s assistant, who would then decide if the

patient should be referred to a specialist. Id. ¶¶ 43-44.

      The first time that Gaston met with McDougall was during a sick call visit on

November 1, 2016. DSOF ¶ 14; Gaston Patient History at 220. (It is unclear from the

record whether Gaston first met with a nurse and was later elevated to McDougall,

or if Gaston met with McDougall directly.) During this visit, Gaston told McDougall

that he was suffering from kidney pain and burning urination and that there was

blood in his urine. DSOF ¶ 15. In response, McDougall asked Gaston where the pain

was located. Id. ¶ 16. Gaston pointed to his lower lumbar area—but that is not where

the kidneys are located. Id. McDougall performed a percussive test on Gaston’s

kidney area, which came back negative for pain or discomfort, and also conducted a

urine dipstick test, which returned no sign of blood or infection. Id.; Gaston Patient

History at 129. McDougall ultimately diagnosed Gaston with lower back pain instead

of kidney pain. DSOF ¶ 17. McDougall then provided Gaston some ibuprofen for his

back pain and directed nursing staff to monitor his symptoms. Id.

      Unfortunately, Gaston’s symptoms did not go away after his visit with

McDougall. PSOF ¶ 62. On January 25, 2017, Gaston had another sick call visit, this

time with Physician’s Assistant Miteshkumar Modi. Gaston Patient History at 221.

Modi assessed Gaston with renal insufficiency. DSOF ¶ 18; Gaston Patient History

at 22, 221. As a result, Modi planned to seek a nephrologist referral and a renal

ultrasound for Gaston. DSOF ¶ 18.



                                           3
       The next month, on February 20, 2017, Modi had a conversation with Dr. John

May, the Chief Medical Officer of Armor, about an unnamed patient with elevated

creatinine levels. DSOF ¶ 19. During this conversation, Dr. May responded that the

patient should be scheduled to see a nephrologist. Id. On that same day, Modi

submitted a request for an electronic nephrology consultation for Gaston using an

online platform called Arista.5 Id. ¶¶ 19-20. Arista allowed medical providers at the

Jail to request electronic consultations from specialists, who were available 24 hours

a day through the platform.6 Id. ¶¶ 35-36. The medical provider would submit a

treatment question on behalf of a patient, and then a relevant specialist would

respond with recommended diagnostics and actions. See R. 63, DSOF, Exh. D, Gaston

Consultation (sealed). So, for instance, when Modi submitted the nephrology referral

request on February 20, 2017, he received a same-day response from nephrologist

Dwarka Rathi. Gaston Consultation at 6-7. Rathi noted that Gaston could be treated

at the primary care level for the time being. DSOF ¶ 20.




       5The   parties use the term “Arista” throughout the briefing, but it appears that the
correct name for the software is actually “AristaMD.” “Arista” is the name of a company that
provides networking solutions. It is a different company altogether from “AristaMD,” which
provides online medical consultations. For the sake of congruency with the briefing, the Court
will use “Arista” in this Opinion. See https://www.arista.com/en/ (last visited March 18, 2020);
https://www.aristamd.com (last visited March 18, 2020).
        6Lake County Jail used Arista in place of the more traditional “utilization

management” process. R. 61-3, DSOF, Exh. C, May Dep. Tr. at 51:1-24. Under that process,
when a physician or physician’s assistant decides that a patient requires a specialist referral,
the referral request would be elevated first to the site medical director and then to the Armor
corporate level. DSOF ¶¶ 32-33. The Armor corporate level would return a decision back to
the individual site within 24 hours. Id. ¶ 33. In contrast, Arista allows physicians to directly
submit requests for specialist consultations without going through the normal corporate
approval process. Id. ¶ 37.

                                               4
      A few weeks later, on March 1, 2017, Modi secured a second electronic

consultation for Gaston through Arista. DSOF ¶ 22. Specifically, Modi submitted a

question about whether he needed to send Gaston to a nephrologist to manage his

renal function. Gaston Consultation at 2. Modi again received a same-day response,

this time from nephrologist Chadi Obeid. Id. at 3. Obeid recommended monitoring

Gaston according to the following instructions:

      Check lab one after medication changes. If minimal proteinuria and stable
      creatinine and blood pressure less than 140/90, patient can be managed
      without nephrology referral and will need lab checks every three to four
      months.

DSOF ¶ 22. A few weeks later, on March 21, 2017, Modi reached out to Obeid to follow

up on Gaston’s condition. Gaston Consultation at 2. In response, Obeid recommended

increasing the dosages of some medication and taking some laboratory tests, but he

did not say anything about sending Gaston out for further specialist intervention.

DSOF ¶ 26; Gaston Consultation at 4.

      Finally, while all of this was happening, Gaston continued to submit medical

sick-call requests and grievances about his kidney condition. The exact sequence of

these events is not entirely clear from the record. But Gaston alleges that, at some

point, he submitted a medical request to see Dr. May. Gaston Dep. Tr. at 57:9-18. He

did not receive any response from Dr. May. Id. Also, at some point, he submitted two

medical grievances, presumably related to his kidney treatment. Am. Compl. ¶¶ 46-

49; Gaston Dep. Tr. at 48: 23-24, 49:1-3. Medical grievances were supposed to be

reviewed by the Health Services Administrator at the Jail, who at the time of the

relevant events was Allison Beatty. DSOF ¶¶ 51, 55. Yet the first time that Gaston

                                         5
submitted a medical grievance, he did not get any response from Beatty. Gaston Dep.

Tr. at 49:13-23. The second time, though, he did receive a written response saying

that he would be given a specialist consultation. Id. at 50:2-20.

      At some point after he submitted the grievances, Gaston was prescribed pain

medication for his kidneys; also, an ultrasound of his kidneys was taken. DSOF ¶ 13;

Gaston Dep. Tr. at 51:3-13. Although the timing is not clear, the record suggests he

received the ultrasound in either mid- or late 2017. Gaston Dep. Tr. at 51:3-13.

      At the end of 2017, Gaston was transferred out of Lake County Jail into the

custody of the Illinois Department of CorrectionDSOF ¶¶ 1, 3. At the time of the

summary judgment briefing, Gaston was serving an imprisonment sentence at

Robinson Correctional Center. Id. ¶ 3. At Robinson, he did not receive any medication

for his kidneys, though there was a period of time when he was given Tylenol for

“kidney pains in [his] back.” Id. ¶ 4. Gaston alleges that he continues to suffer from

back pain. Am. Compl. ¶ 44.

                        II. Summary Judgment Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party. Scott v. Harris, 550



                                           6
U.S. 372, 378 (2007). The Court may not weigh conflicting evidence or make

credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,

704 (7th Cir. 2011), and must consider only evidence that can “be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking

summary judgment has the initial burden of showing that there is no genuine dispute

and that they are entitled to judgment as a matter of law. Carmichael v. Village of

Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden

is met, the adverse party must then “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256.

                                    III. Analysis

      This case boils down to whether Gaston should have been given the

opportunity to consult with a kidney specialist in person during his detention at Lake

County Jail. Am. Compl. ¶ 59. At the summary judgment stage, the Court views the

evidence in the light most favorable to Gaston and gives him the benefit of reasonable

inferences. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

      As a threshold matter, both sides briefed Gaston’s claims under the Eighth

Amendment, which requires a plaintiff to show that prison officials acted with

deliberate indifference toward a serious medical need. Estelle v. Gamble, 429 U.S. 97,

104 (1976). But Gaston was a pretrial detainee at the relevant time in this case, not




                                           7
a prisoner serving a sentence after a criminal conviction.7 This means that the correct

standard of review for his inadequate medical treatment claims is not deliberate

indifference, but rather the somewhat less stringent standard of objective

reasonableness.8 See Miranda v. Cty. of Lake, 900 F.3d 335, 351 (7th Cir. 2018);

McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir. 2018); Williams v. Ortiz, 937 F.3d

936, 942 (7th Cir. 2019). Under the objective reasonableness standard, Gaston must

show that (1) the defendants acted purposefully, knowingly, or recklessly; and (2) the

denial of in-person access to a kidney specialist was objectively unreasonable.

McCann, 909 F.3d at 886. Having said that, just like under the Eighth Amendment’s

deliberate-indifference standard, mere negligence or even gross negligence is not

enough to establish liability under the objective reasonableness standard. Miranda,

900 F.3d at 353. But beyond that, there is no need to prove that the defendants

subjectively believed that they were providing inadequate care, only that their

conduct was objectively unreasonable. Id. at 351. The state-of-mind requirement is



       7To  be clear, Gaston is described only as a “detainee” in the briefs, not a “pretrial
detainee.” But because Gaston was subsequently transferred into IDOC custody (where he is
currently serving a sentence) shortly after the events of this case, the Court infers that he
had not yet been convicted at the time of the events in this case. The Court will thus read
“detainee” to mean “pretrial detainee.”
       8Claims brought by pretrial detainees arise under the Fourteenth Amendment’s Due

Process Clause, not the Eighth Amendment’s Cruel and Unusual Punishment Clause.
Miranda v. Cty. of Lake, 900 F.3d 335, 350 (7th Cir. 2018). As the Seventh Circuit explained
in Miranda, pretrial detainees “stand in a different position” than prisoners because “they
have not been convicted of anything,” and “the punishment model is inappropriate for them.”
Miranda, 900 F.3d at 350 (citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475(2015)). In
Kingsley, the Supreme Court held that excessive-force claims by pretrial detainees should be
assessed under an objective reasonableness standard, instead of the more stringent
deliberate indifference standard, which governs Eighth Amendment claims. Miranda, 900
F.3d at 350. Miranda thus extended the reasoning of Kingsley to inadequate medical-care
claims brought by pretrial detainees.

                                             8
measured against each defendant’s actions (that is, whether they intentionally or

recklessly engaged in the action), rather than their subjective view of the risks of the

allegedly inadequate medical care.

                        A. Nurse Practitioner McDougall

      With this legal framework in mind, first up is the claim against Nurse

Practitioner McDougall. Here, the only event at issue is Gaston’s November 1, 2016

sick call visit with McDougall. It is undisputed that during this visit, Gaston told

McDougall that he was suffering from kidney pain, burning urination, and blood in

his urine. DSOF ¶ 15. It is also undisputed that McDougall ultimately did not refer

Gaston to a physician for further evaluation of his kidney issues, but instead

diagnosed him with back pain and sent him off with some ibuprofen. Id. ¶ 17. The

crux of Gaston’s claim against McDougall is that she knew Gaston was suffering from

kidney pain, yet she refused to treat him. R. 68, Pl.’s Resp. Br. at 6. According to

Gaston, McDougall ignored his complaints and accused him of lying about his medical

problems. Am. Compl. ¶ 55.

      Starting with the allegation that McDougall called Gaston a liar, the record is

murky on that point. First, it is not clear whether McDougall ever said the words “you

are lying” to Gaston. McDougall, of course, denies saying those words to him. R. 61-

5, DSOF, Exh. E, McDougall Dep. Tr. at 79: 13-15. But when Gaston was asked

whether McDougall said she thought he was lying, Gaston testified, “She said those

exact words.” Gaston Dep. Tr. at 52:20-22. Even if McDougall did accuse Gaston of

lying, it is not clear whether she accused him of lying about his pain level or whether



                                           9
she accused him of lying about the source of his pain. Gaston initially alleged that

McDougall “accused [him] of lying about his pain level.” Am. Compl. ¶ 28. But later,

when asked what words McDougall used when she accused him of lying, Gaston

testified, “She said, it’s not your kidneys, it’s a back spasm.” Gaston Dep. Tr. at 52:23-

24, 53:1. This distinction between pain level and pain source is important, because

there is not much of a reasonable basis for an outside observer like McDougall to

challenge a purely subjective experience like the level of pain that a patient is feeling.

In contrast, when it comes to the source of pain, there are plenty of objective markers

beyond a patient’s subjective experience that can shed light on the inquiry. Thus,

Gaston would have a much stronger claim for inadequate medical care if McDougall

had simply accused him of lying about his pain level and then dismissed his

complaints altogether.

      But that is not what happened in this case. For one, there does not seem to be

any evidence that McDougall accused Gaston of lying about his pain level. Rather,

Gaston’s testimony suggests that she accused him of lying about the source of his

pain. It is true that a healthcare provider generally should avoid, as a matter of

professionalism, telling a patient that they must be “lying” about their symptoms.

But even taking Gaston’s version of events as true (as the Court must at this stage)—

that is, that McDougall said the words “you are lying” to him—the facts still do not

support a conclusion that McDougall’s conduct was objectively unreasonable. Most

importantly, McDougall did not dismiss Gaston’s pain entirely. Rather, she conducted

additional tests and relied on additional objective factors to conclude that he was



                                           10
suffering from back pain, not kidney pain. For instance, it is undisputed that

McDougall asked Gaston to locate his pain on his body, and he responded by pointing

to an area on his back where the kidneys are not located. DSOF ¶ 16. After that, it is

undisputed that McDougall conducted a percussive test on Gaston’s kidney area; the

test came back negative for pain. Id. She also conducted a urine dipstick test, which

came back negative for blood and leukocytes.9 Id.; Gaston Patient History at 129. It

is true that Gaston told McDougall that he believed he had kidney pain instead of

back pain, because he knew what a back spasm felt like. Gaston Dep. Tr. at 52: 10-

14. But this statement taken alone would not have suggested to McDougall that

Gaston had any special subjective knowledge of what kidney pain felt like, as opposed

to back pain.10 On these facts, then, it was not unreasonable for McDougall to rely on

objective tests over Gaston’s subjective belief, even if Gaston did not agree with her




       9The    Defendants do not explicitly explain the timing of when McDougall received the
urinalysis results. Their statement of facts suggests that McDougall received the negative
test results during the November 1, 2016 appointment itself, such that she could have relied
on the test results in determining that Gaston did not have kidney pain. DSOF ¶ 16. Indeed,
this version of events is supported by McDougall’s notes in Gaston’s medical charts. Gaston
Patient History at 129. But in the Laboratory Tests section of those same charts, there are
no urine tests dated November 1, 2016; instead the only urine tests from that time period are
labeled with a “Date Received” of November 3, November 9, or November 10. Id. at 250-53.
It is entirely possible that the “Date Received” values simply do not reflect the specific urine
dipstick analysis that McDougall performed on November 1 (or that the dipstick test does not
require a laboratory analysis at all). In any event, even if McDougall did not receive the urine
test results before she diagnosed Gaston with back pain, the fact that she ordered a urinalysis
is still enough to insulate her from liability in this case, because it shows that she did not
ignore Gaston’s claims of pain.
         10It would be a different story, for instance, if Gaston’s medical records showed a

history of back spasms, McDougall reviewed those records, and Gaston said something like,
“I have had back spasms in the past, and I know this is not a back spasm.” Those facts would
give more credence to Gaston’s subjective belief that, on November 1, 2016, he was feeling
kidney pain, so it would have been less reasonable for McDougall to discount his subjective
belief in that case.

                                              11
diagnosis. See Williams, 937 F.3d at 944 (disagreement with course of treatment

“does not mean the course of treatment was objectively unreasonable”). All in all,

even viewing the evidence in Gaston’s favor, the factual record does not permit a

reasonable jury to find that it was objectively unreasonable for McDougall to treat

Gaston for back pain instead of kidney pain. McDougall reasonably (1) relied on

Gaston’s subjective report on where the pain emanated from, which was objectively

not the location of his kidneys; (2) performed a percussive test; and (3) ordered a urine

test. The claim against McDougall is dismissed.

                                      B. Dr. May

      Gaston also asserts that Dr. May acted unreasonably by refusing to treat

Gaston and by denying him access to a kidney specialist. Am. Compl. ¶ 56. It is not

clear whether these are two separate claims against Dr. May, or whether there is only

a single claim that Dr. May refused to treat Gaston by denying him access to a kidney

specialist. Either way, Gaston has not offered enough evidence to allow a reasonable

jury to conclude that Dr. May was objectively unreasonable in treating Gaston.

      First, Gaston alleges that he “requested several times to be seen by the treating

medical director, Dr. John May, but was refused.” Am. Compl. ¶ 30. Gaston does not

set forth the dates of these requests, except to allege that they were all submitted

after his November 1, 2016 sick-call visit with McDougall. Id. Gaston also does not

really describe the content of the medical requests, how many there were, or where




                                           12
he submitted them.11 At the time of the relevant events, Dr. May was the Chief

Medical Officer for Armor and would occasionally visit the Jail, though he was not

permanently staffed at the Jail. DSOF ¶¶ 27, 29. Gaston offers no evidence that Dr.

May personally saw the requests—or was even alerted to them—or whether they

were just processed and resolved by nurses through the standard sick-call request

procedure. Finally, it is undisputed that Dr. May did not explicitly refuse Gaston’s

medical requests; rather, Gaston only concludes that Dr. May refused the requests

because Gaston did not receive any responses to them. Id. ¶ 8. That fact standing

alone is not enough evidence for a reasonable jury to find that Dr. May knew about

the requests and ignored them.

       Gaston also alleges that Dr. May’s failure to secure an in-person nephrologist

consultation for Gaston was unreasonable. Pl.’s Resp. Br. at 6. Again, it is undisputed

that Dr. May did not explicitly refuse Gaston’s request to see a specialist. DSOF ¶ 8.

And to be clear, Gaston acknowledges that he received two electronic nephrologist

consultations through the Arista platform. Id. ¶¶ 20, 22. What he takes issue with is

the fact that he was never given the opportunity to consult with a kidney specialist

in person. Pl.’s Resp. Br. at 5.

       Even viewing the evidence in Gaston’s favor, no reasonable jury could find that

Dr. May acted unreasonably. It is undisputed that, on February 20, 2017, Dr. May

had a conversation with Physician’s Assistant Modi about a patient with elevated



       11Gaston   testified that copies of the medical requests exist—but they were mailed to
his sister’s house in Virginia. Gaston Dep. Tr. at 47:18-24, 48:1-22. It is unclear if the parties
attempted to locate those copies, but they have not been included in the evidentiary record.

                                               13
creatinine levels. DSOF ¶ 19. And it is undisputed that on that same day, Modi

submitted a request for an electronic nephrologist consultation on behalf of Gaston,

citing Dr. May’s instruction. Id.; Gaston Consultation at 6-7. Modi received a same-

day response from nephrologist Dwarka Rathi, who noted that Gaston could be

treated at the primary care level pursuant to the specialist’s instruction. Gaston

Consultation at 6-7. Later, on March 1, 2017, Modi submitted a second electronic

referral request and again received a same-day response, this time from nephrologist

Chadi Obeid. Id. at 2-3. This time, the specialist recommended the following steps for

monitoring Gaston:

      Check lab one after medication changes. If minimal proteinuria and stable
      creatinine and blood pressure less than 140/90, patient can be managed
      without nephrology referral and will need lab checks every three to four
      months.

Id. at 3. The problem, according to Gaston, was that these “conditions” were not met,

so he should have been given access to a nephrologist in person. Pl. Resp. Br. at 2.

      It is not entirely clear whether Gaston is challenging Modi’s initial February

2017 decision to secure an electronic, rather than in-person, consultation, or if he is

challenging the March 2017 failure to secure an in-person consultation after the

“conditions” laid out during the second electronic consultation were supposedly not

met, or if he is challenging both. In any event, these claims are premised on factual

assumptions that are not supported by the record, so they must be dismissed.

      On the initial February 2017 decision to secure an electronic consultation,

rather than one in-person, the claim depends on an assumption that electronic

consultations are inferior to in-person consultation (although Gaston does not


                                          14
explicitly articulate this assumption). Otherwise, if the quality of electronic

consultations were equivalent with the quality of in-person consultations, then there

would be no harm in choosing an electronic consultation over an in-person

consultation, and vice-versa; the quality of the assessment and recommendations of

the nephrologist should be the same either way. So Gaston must be implying that the

care he received from the electronic consultations caused him injuries that an in-

person nephrologist consultation would have avoided. But Gaston does not offer

evidence to support this assumption: there is no evidence about how electronic

nephrology consultations are generally less reliable or helpful than in-person

consultations, nor is there any evidence showing how Gaston personally fared worse

because of the choice to pursue an electronic referral in lieu of an in-person referral.

(For instance, it might be a different story if Dr. May had made a statement like,

“electronic consultations are worse than in-person consultations, but I don’t care

because they’re so much cheaper,” but there is nothing like that in the record.) The

only evidence in the record on this point comes from Dr. May’s testimony that the

Arista platform is actually better for patients because it can be difficult to obtain in-

person specialist appointments on short notice in a correctional setting, whereas

Arista offers specialist access 24 hours a day. May Dep. Tr. at 48:16-25. Indeed, both

of Gaston’s electronic referral requests received same-day responses from

nephrologists. Gaston Consultation at 2, 7.

      And as for Gaston’s allegation that he should have been given an in-person

consultation after the “conditions” of the electronic consultation were not met, he puts



                                           15
forth two disputed facts. The first disputed fact is that the conditions—minimal

proteinuria, stable creatinine levels, and blood pressure less than 140/90—needed to

be met to avoid a nephrology referral. PSOF ¶ 78. The second disputed fact is that

Gaston required a follow up from a nephrologist. Id. ¶ 79. But nestled in between

those facts is the unwritten assumption that the “conditions” were not met. And for

that assumption, Gaston does not provide any evidence. For instance, he does not cite

to any testimony or anything in his medical records showing that any of those three

conditions were not met. For the sake of completeness, the Court notes that there are

a few instances in his medical records where his blood pressure appears to have risen

above 140/90 in the period following the electronic nephrologist consultations. Gaston

Patient History at 153-62. But even then, it is still not clear what “blood pressure less

than 140/90” means—does it mean Gaston must be referred to a nephrologist if there

is a single instance of his blood pressure rising above 140/90, or does it mean his

blood-pressure readings need to be consistently above 140/90 for some period of time?

There is nothing in the record, other than the text of the recommendation itself, to

shed light on what actually needed to happen in order for the conditions to be

considered not met. Indeed, it appears that Modi actually reached out to Dr. Obeid

(the nephrologist from the March 1, 2017 electronic consultation) a few weeks after

the second electronic consultation, sending him a follow-up message that Gaston’s

blood pressure readings were 150/102 and 144/110 over a two-day period. Gaston

Consultation at 4. In response, Obeid instructed Modi to increase the dosages of




                                           16
certain medications and conduct a laboratory test. Id. Obeid did not say anything

about sending Gaston to meet with an in-person nephrologist. Id.

      In sum, Gaston has not offered any evidence that anything less than an in-

person consultation was unreasonable. Gaston received two electronic consultations,

and no reasonable jury could find that Dr. May’s response to Gaston’s medical

condition was objectively unreasonable. The claim against Dr. May is dismissed.

                    C. Health Services Administrator Beatty

      Gaston brings a similar claim against Beatty, alleging that she also denied his

requests to see a kidney specialist. Am. Compl. ¶ 56. At the time of the relevant

events, Beatty was the Health Services Administrator at the Jail. DSOF ¶ 51. Part

of her role involved responding to inmate medical grievances. Id. ¶ 55. Specifically, if

a detainee submitted a grievance about the medical treatment he was receiving,

Beatty would review the detainee’s medical chart and talk to the provider about the

plan of care for the detainee. Id. But Beatty did not make clinical decisions about

whether to refer a patient to a specialist. Id. ¶ 52.

      Gaston submitted two medical grievances while at the Jail. Am. Compl. ¶¶ 46-

49; Gaston Dep. Tr. at 48:23-24, 49:1-3. According to Gaston, he never received a

response to his first grievance, but he did receive a written response to his second

grievance, which said that he would get a specialist consultation. Gaston Dep. Tr. at

49:13-24, 50:1-18. Despite this response, Gaston notes, all he received was a kidney

ultrasound; he did not see a specialist. Id. at 50:2-20.




                                           17
      It is undisputed that at some point, Beatty had a conversation with Gaston in

the dayroom. DSOF ¶ 9. During that meeting, Beatty “went over his medical charts,

told him about his kidneys, and even informed [him] that he was now on a renal diet.”

Pl.’s Resp. Br. at 4; DSOF ¶ 9. According to Gaston, Beatty thus knew about his

kidney condition, so she was deliberately indifferent (or acted objectively

unreasonable) to his medical needs when she denied him access to a specialist

through the grievance process. Pl.’s Resp. Br. at 4.

      At the summary judgment stage, all evidence must be viewed in Gaston’s favor.

But the problem is that there are simply too many gaps in the alleged evidence

against Beatty to allow a reasonable jury to conclude, based on the available facts,

that Beatty’s response was objectively unreasonable. For one, Gaston does not

summarize or describe the content of his two grievances, nor did the parties attach

copies of the grievances to either the complaint or the briefs, so there is no way to

know specifically what Gaston wrote or requested. Judging from the nature of

Gaston’s claim against Beatty, the Court can infer that the grievances did request to

see a kidney specialist. But even then, it is not clear whether Gaston specified that

he wanted to see a specialist for an in-person consultation or just that he had kidney

issues and needed a specialist. The content of his requests matters because it is

undisputed that he did receive two electronic nephrologist consultations through the

Arista platform in February and March 2017. Even if the electronic consultations

were not what Gaston had in mind, the fact that he received them at all (not to




                                          18
mention the fact that he received an ultrasound) undermines his claim that Beatty

ignored his requests. See Williams, 937 F.3d at 944.

      What’s more, this inquiry is complicated by the unclear timing of the

grievances. Even though Gaston alleged in his Amended Complaint that he submitted

grievances in January 2017 and February 2017, Am. Compl. ¶¶ 46, 48, he later

testified that he did not remember when the grievances were submitted, Gaston Dep.

Tr. at 49: 10-12. If the second grievance was filed before the Arista consultations, then

Beatty could very well have elevated Gaston’s concerns to Physician’s Assistant Modi,

who then requested the nephrologist consultation for Gaston. This version of events

would fit in with Gaston’s testimony that he did receive a written response to his

second grievance—he was allegedly told that he would be provided a specialist

consultation for his kidneys (although he maintains that this was a non-response

because he was only given an ultrasound, not an in-person specialist). See id. at 50:2-

20.

      And even if the grievances were submitted sometime after Gaston’s Arista

consultations, there is still no evidence that Beatty ignored or denied the grievances.

Gaston’s only testimony in support of Beatty’s misconduct is that he did not get a

response to his grievances. Gaston Dep. Tr. at 72:1-4. But it is impossible to tell from

that fact standing alone whether Beatty did or did not elevate his grievances. The

fact that Gaston received no response could certainly mean that Beatty chose not to

elevate his grievance at all, but given that Beatty was not the final decisionmaker on

whether to refer a patient to a specialist, it could equally mean that Beatty elevated



                                           19
his grievance, and the physician decided not to refer him to a specialist (or decided to

pursue a different course of treatment in lieu of a specialist referral). Without any

evidence of even the approximate timing of the grievances relative to the other events

in this case, a reasonable jury cannot conclude that Beatty denied Gaston’s requests

to see a kidney specialist.

      Gaston also does not allege any facts about when his meeting with Beatty in

the dayroom took place. It is undisputed that this was the only in-person interaction

between Beatty and Gaston. DSOF ¶ 9. But because there is no hint of when this

meeting took place, it is not clear whether Beatty spoke to Gaston before he submitted

both grievances, after he submitted the first grievance but before the second, or after

he submitted both grievances. So it is unclear whether this meeting was even related

to the grievances or was in fact intended to address or respond to one or both

grievances.

      Gaston is essentially asking a jury to infer from these facts that (1) Beatty was

on duty both times he submitted his two grievances; (2) Beatty actually received and

reviewed both grievances; (3) the grievances contained enough information to alert

Beatty that Gaston was in need of a kidney specialist; (4) it was Beatty’s fault that

Gaston did not receive an in-person specialist consultation; and (5) even if Gaston

had an in-person specialist consultation, the treatment plan would have been any

different than what the electronic consultations recommended. But even viewing the

evidence in Gaston’s favor, the factual record does not permit a reasonable jury to




                                          20
pile inference upon inference to find that Beatty was objectively unreasonable in

reviewing Gaston’s grievances. The claim against Beatty is dismissed.

                                       D. Armor

      Finally, Gaston brings a Monell claim against Armor, the private corporation

that provides medical services at the Jail. Private corporations acting under the color

of law are liable under § 1983 for constitutional injuries caused by a “policy, custom,

or practice of deliberate indifference to medical needs, or a series of bad acts that

together raise the inference of such a policy.” Shields v. Ill. Dep’t. of Corr., 746 F.3d

782, 796 (7th Cir. 2014). To state a Monell claim, a plaintiff must prove: (1) the

deprivation of an underlying substantive constitutional right; (2) the existence of an

official policy or other custom; and (3) that this policy or custom was the moving force

behind the deprivation of his substantive constitutional rights. See Teesdale v. City

of Chi., 690 F.3d 829, 833 (7th Cir. 2012). Here, Gaston argues that Armor

“maintained a policy of utilizing Arista, an electronic consultant software, that

allowed Armor to circumvent having referral physicians actually examine the

detainees in person.” Pl.’s Resp. Br. at 7.

      Gaston has not provided any evidence, however, that Armor actually has a

policy of using Arista to “circumvent having referral physicians actually examine the

detainees in person,” aside from the record of his own treatment in this case. And

even then, Gaston has not necessarily provided any evidence that Armor used Arista

for the purpose of circumventing in-person consultations or was deliberately

indifferent (which has a different meaning for Monell claims) that electronic



                                              21
consultations would result in constitutional-rights violations. Without more,

Physician’s Assistant Modi’s choice to secure two electronic consultations through

Arista—limited to evidence about Gaston himself—does not amount to a policy,

custom, or practice under Monell. See Shields, 746 F.3d at 796 (“[I]solated incidents

do not add up to a pattern of behavior that would support an inference of a custom or

policy.”). In other words, just because Gaston himself did not ultimately receive an

in-person consultation in this case does not mean other patients had the same

experience. For instance, it could very well be the case that other patients who require

specialist referrals are given in-person consultations right away or are given in-

person consultations after receiving one or more electronic consultations. And on that

latter point, there is no evidence that starting off with an electronic consultation

automatically closes the door in-person consultations later on.12

       Even if Gaston can show that Armor had a policy of using Arista to

“circumvent” in-person consultations, Gaston has not offered any evidence that the

policy caused (that is, was the “moving force” behind) his alleged injuries. City of

Canton v. Harris, 489 U.S. 378, 389 (1989). Like the claim against Dr. May, the

Monell claim here is premised on the assumption—which is not explicitly articulated

in the briefing—that electronic consultations are inferior to in-person consultations,

such that the choice to use an electronic consultation caused injuries that would not


       12Gaston   argues that it is essentially impossible for anyone at the Jail to ever receive
a specialist referral because (1) nurses conduct initial health assessments, but (2) nurses do
not have the authority to secure specialist referrals for patients. Pl.’s Resp. Br. at 7-8. But
this is really not such a dispositive argument against Armor, considering the undisputed fact
that nurses may escalate patient concerns to physicians, who do have the authority to request
specialist referrals if needed. See DSOF ¶¶ 43-44.

                                               22
have been caused by an in-person consultation. But Gaston has not offered any

evidence in support of that key assumption. Without that, the Monell claim against

Armor must be dismissed.

                                  IV. Conclusion

      The motion for summary judgment is granted in its entirety. The status

hearing of April 3, 2020 is vacated. The Court will enter final judgment.

                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: March 18, 2020




                                         23
